Citation Nr: 1806276	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  16-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the hands and feet, to include as due to cold injuries.  

2.  Entitlement to service connection for a dental disorder, claimed as problems with gums and teeth.  

3.  Entitlement to service connection for hypertension, claimed as high blood pressure.  

4.  Entitlement to service connection for asthma.  

5.  Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. and Mrs. J. M. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from April 1946 to October 1947.  His discharge record, WD AGO Form 53, shows that his military occupational specialty was a construction machine operator.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran and Mr. and Mrs. J. M., testified before the undersigned Veterans Law Judge (VLJ) in Washington D. C. in August 2016 and a transcript thereof is on file.  At the hearing the Veteran withdrew claims for service connection for an eye disorder, gout, and high cholesterol.  

The Board remanded this case in November 2016 for further development.  

In November 2017 the Veteran's service representative filed VA Form 21-526EZ, Application for Disability Compensation, in which service connection was requested for frostbite of the hands and feet, frostbite of the face, a sinus condition, gout, and asthma.  Later in November 2017, in another VA Form 21-526EZ these claims were reasserted, along with service connection for bilateral hearing loss.  However, service connection for hearing loss had been granted and the claims for service connection for residuals of frostbite of the hands and feet, a sinus condition and asthma are already on appeal.  The claim for service connection for gout had been withdrawn, as noted in the Board's 2016 remand.  

Thus, the claims for service connection for residuals of frostbite of the face and for gout must be referred to the RO for initial consideration.  In this regard, a November 28, 2017 RO letter informed the Veteran that VA was working on those claims.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran may likely have been exposed to cold weather during service but postservice clinical records are negative for a diagnosis of residuals of cold injuries or frostbite of the hands and feet, and while the Veteran also has gout his current arthritis is due to the aging process.

2.  The Veteran does not have a dental disability resulting from combat wounds or service trauma and his claimed dental disabilities, specifically extraction of teeth, are not subject to service-connected compensation.  

3.  Hypertension is first demonstrated decades after service and is unrelated to any event or occurrence during service.  

4.  Asthma is first demonstrated decades after service and is unrelated to any event or occurrence during service, including any gas chamber training, as opposed to his decades of smoking tobacco products.  

5.  A sinus disorder is first demonstrated decades after service and is unrelated to any event or occurrence during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the hands and feet, to include as due to cold injuries, are not met.  38 U.S.C. §§ 1112, 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for a dental disorder, claimed as problems with gums and teeth, are not met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.381(a), 4.150 (2017).  

3.  The criteria for service connection for hypertension, claimed as high blood pressure, are not met.  38 U.S.C. §§ 1112, 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

4.  The criteria for service connection for asthma are not met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

5.  The criteria for service connection for a sinus disorder are not met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter of November 19, 2014.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  At the August 2016 Board hearing it was acknowledged that the Veteran's service treatment (STR) records were not available, having been destroyed in a fire, and he was informed of the elements needed to substantiate his service connection claims.  Page 3.  

As to the duty to assist, the National Personnel Records Center (NPRC) has indicated that the Veteran's records could not be located and had presumably been destroyed in a fire.  This is because a fire on July 12, 1973, at the National Personnel Records Center in St. Louis, Missouri, destroyed many service medical records.  See Jolly v. Derwinski, 1 Vet. App. 37, 38 (1991).  In Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) it was held that the "duty to assist under the facts of this case was particularly great in light of the unavailability of the veteran's [service records]." 

The Veteran testified that he had had postservice treatment by a private physician but that this physician had died years ago, although the Veteran believed that he may have been treated for arthritis.  Pages 14 and 15.  Accordingly, it is clear that such private clinical records cannot be obtained.  Otherwise, the Veteran testified that all of his postservice VA treatment had been at VA facilities in West Haven, Connecticut, and at facilities in New Jersey at Hackensack and East Orange.  Page 12.  

A letter dated October 26, 2015, from the VA New Jersey Health Care System - Lyons, to the Veteran states that VA had been "unable to locate medical records from May 22, 1970."  A letter dated February 28, 2017 shows that record of that facility from January 1, 1970 to October 14, 1998 could not be located.  

Pursuant to the Board remand, later in November 2016 a request was made for records from January 1970 at the VA Medical Centers in East Orange, New Jersey, and West Haven, Connecticut.  The Veteran was informed by letter of November 16, 2016 that attempts were being made to retrieve the Veteran's records from VA medical facilities in Hackensack and East Orange, New Jersey, and Connecticut since January 1970.  

By RO letter dated in August 2017, the Veteran was informed that not all of the VA treatment records relative to the times he reported having received VA treatment could be obtained.  The steps taken to locate these records were recited, as well as the result of those steps.  The Veteran was informed of the VA records which were obtained in the November 2017 Supplemental SOC.  

Also pursuant to the 2016 Board remand the Veteran was afforded VA examinations as to the disorders for which service connection is claimed.   In the September 2017 Post-Remand Brief the Veteran's representative argued that the medical opinions obtained were inadequate because they were not rendered by specialists but by a "Family Medicine" physician.  However, the Board notes that "VA benefits from a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case."  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).  A medical opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)); see also Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  Here, the examinations and opinions reached are not shown to be inadequate merely because the examiner was not a specialist in each field relative to each disability being claim.  Rather, the opinions were rendered by a trained medical professional after a review of the evidence and examination of the Veteran.  

The Board finds that there has been substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain or any cough, during service will permit service connection for arthritis or pulmonary diseases first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Congenital or developmental defects, refractive errors of the eye or personality disorders, as such, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also VAOPGCPREC 82-90.

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, including gout as a form of arthritis, cardiovascular-renal disease, which includes hypertension, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence is competent as to factual matters of which there is first-hand knowledge and may establish the presence of observable symptoms that are not medical in nature, see Barr, 21 Vet. App. at 307; Washington, 19 Vet. App. at 368, and 38 C.F.R. § 3.159(a)(2), but not competent to establish that which requires specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 38 C.F.R. § 3.159(a)(1).  

As to issues involving either medical etiology or diagnosis, medical evidence can be used but "[l]ay evidence can be competent and sufficient to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time supported by a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  A diagnosis requires the application of medical expertise to facts, including a description of history and symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  Lay evidence is not competent to provide evidence as to complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Arthritis of the hands and feet, to include as due to cold injuries

VA outpatient treatment (VAOPT) records in 1987 and 1993 show that in January 1987 the Veteran complained of headaches and tingling and pain of his left hand.  X-rays revealed severe degenerative changes.  The assessment was that his headaches and tingling down the left arm were probably due to degenerative joint disease (DJD) of the cervical spine.  

Records of the West Haven VA Medical Center show that in January 1988 the Veteran continued to complain of neck pain as well as weakness of the left arm and numbness of the left hand.  After an examination the impression was cervical degenerative joint disease.  A January 1988 cervical spine X-ray revealed minimal anterior osteophytes of C5 and C6.  The impression was minimal degenerative changes of the cervical spine with anterior osteophytes.  In April 1988 it was noted he had had bilateral ankle swelling in February 1988 which had subsided after he was given medication, until a recurrence 10 days ago.  He had a history of degenerative joint disease, and now presented with left lower extremity edema of 10 days duration, for which he had been given Lasix.  

Entered into Virtual VA on March 31, 2015 are VA electronic (CAPRI) records from Hackensack, New Jersey from January 2, 2008, to August 4, 2014.  These show that on September 25, 2008, the Veteran's problem list included, as relevant: gout on July 9, 2008; and gouty arthritis, on April 22, 2008; and congenital pes planus, on May 7, 1998.  

Entered into Virtual VA on January 15, 2016 are VA electronic (CAPRI) records from VA facilities at East Orange and Hackensack, New Jersey from June 16, 2014, to October 28, 2015.  These show that on June 16, 2014, it was noted that the Veteran had had no recent attacks of gout.  On July 14, 2014, his noted Problem List was a congenital pes planus, "05/07/1998."  

The same VAOPTs records show that in October 2014 the Veteran had intermittent left lateral lower leg paresthesias which it was felt was peripheral neuropathy most likely due to lumbar degenerative joint disease.  Lumbar X-ray revealed mild multi-level degenerative disc disease, and mild facet joint osteoarthritis at L4-5 and L5-S1, as well as mild degenerative changes of the sacroiliac joints.  

VAOPT records show that in December 2016 the Veteran was taking medication for gout.  

At the August 2016 Board hearing the Veteran testified, in essence, that he believed that inservice exposure to cold and wet weather in Spokane, Washington, was the cause of his arthritis. Page 9.  He had first noticed having joint pain shortly after his discharge from military service.  Page 10.  He had first sought VA treatment shortly after service, in about 1970 or 1971 at West Haven, Connecticut, for pain in his neck.  Page 11.  

The Veteran testified that he had had postservice treatment by a private physician but that this physician had died years ago.  As to whether this private physician had treated the Veteran for arthritis the Veteran stated "I imagine he must have, yeah."  Pages 14 and 15.  At the hearing the Veteran clarified that he was seeking service connection for arthritis of "mostly in [his] hands."  Page 15.  He had been diagnosed as having arthritis in his hands.  Page 19.  He testified that he now had numbness in each foot which he believed was due to either arthritis or from frostbite, both being due to inservice exposure to cold and wet weather in Spokane, Washington.  He had not been diagnosed as having arthritis in his feet.  Page 19.  His problem was with both feet.  Page 33.  During service, following exposure to cold weather he had had a burning sensation in his hands and his feet and both his hands and feet had been cold.  Page 38.  He had also had tingling and numbness.  Page 39.  He had sought treatment during service on one occasion but after they looked at his feet he had merely been told that he would be alright and had not received any actual treatment.  Pages 40 and 41.  His problems with his hands and feet had never resolved.  Page 41.  He had had continuous or chronic numbness in his feet after service.  Page 42.   

On VA examination in July 2017 by a VA staff physician the Veteran's electronic records, including medical records, were reviewed.  The examiner reported that the Veteran had osteoarthritis.  He complained of having had pain in the joints of his hands and feet for the last 10 years.  He was not taking medication for gout and had not had physical therapy.  He had pain in both feet and in his toes, as well as his hands and fingers.  It was noted that X-rays in July 2017 had revealed degenerative joint disease of the Veteran's hands and feet.  

The examiner opined that the Veteran's arthritis was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran had osteoarthritis, which was due to the normal aging process.  In fact, the Veteran was 89 years old.  He had been given a diagnosis of gout by his physician, but the degenerative joint disease of his hands and feet was osteoarthritis.  Also, the diagnosis had been made within the past 10 years, not during his military service.  

Analysis

The Board has considered the Veteran's testimony of continuous symptomatology of his hands and feet since his inservice exposure to cold weather.  In this regard, the Board does not doubt his testimony that he was exposed to cold weather.  However, while exposure to cold weather may give rise to residuals of frost bite, here, no such residuals are present.  

Although the Veteran is certainly competent to attest to the symptoms in his limbs which he experiences, e.g., pain, numbness or swelling, he lacks the medical education, training and expertise to provide competent evidence that such symptoms are due to frostbite of his hands and feet of service origin, as opposed to symptoms associated with his arthritis of multiple joints, gout, and peripheral neuropathy in the form of radiculopathy, stemming from spinal pathology.   

The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated. See Kahana v. Shinseki, 24 Vet. App. 428, 439-40 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.  Here, the service records are incomplete.  Nevertheless, there is no substantiation of the Veteran's testimony that he was treated for frostbite or cold injuries at a time beginning within several decades after his military service, and significantly he did not testify that he was given a physical profile during service due to frostbite.  

If the Veteran did sustain frostbite, the Board would expect that in light of such a significant injury the Veteran would have sought treatment in the immediate postservice years.  While he testified that he had had private treatment in the postservice years, his testimony was, at best, vague as to whether he was ever treated for arthritis and he did not testify that he was treated for the type of circulatory symptoms that are usually associated with a cold injury.  Therefore, the absence of documentation of postservice treatment makes it less likely that the extent of any inservice frost bite would have given rise to arthritis of his hands and feet.  See AZ v. Shinseki, No. 2012-7046, 2013 WL 5420978, at *12, (Fed. Cir. Sept. 30, 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana, 24 Vet. App. at 440 (2011) (Lance, J., concurring) (citing Buczynski, 24 Vet. App. at 224; Fed. R. Evid. 803 (7)).

Significantly, there is no competent and credible evidence that the Veteran has ever had symptoms of frostbite or cold injuries and there has never been a diagnosis of frostbite or residuals of cold injuries based upon findings from an actual examination, as opposed to a diagnosis based upon a history related by the Veteran.  

In this regard, 38 C.F.R. § 4.114, Diagnostic Code 7122 lists symptoms and findings of cold injuries which are considered for rating purposes.  These are arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Thus, the mere presence of arthritis in many of the Veteran's joints at this time, is not in itself proof that such arthritis is due to inservice cold injuries in the absence of other findings, e.g., those listed in Diagnostic Code 7122.  

As noted, there is evidence that the Veteran has a form of peripheral neuropathy, i.e., radiculopathy stemming from degenerative joint disease of the cervical spine (neck) inasmuch as he has had radicular symptoms in at least one upper extremity.  Moreover, there is evidence of degenerative joint disease of his lumbar spine as well.  Similarly, he has gout which is known to affect the extremities.  

The Veteran's statements and testimony as to his belief that he has chronic residual disability from exposure to cold weather are, in substance, actually a medical opinion in the guise of lay evidence and, as such, is not competent because the Veteran does not have the education, training or expertise to render a medical opinion concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  38 C.F.R. § 3.159(a)(1) and (2); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  

In sum, while the Veteran does have disabilities of his upper and lower extremities, i.e., arthritis of multiple joints, radiculopathy, and gout, his lay statements and testimony alone are insufficient to establish that he also now has or has ever had additional disability of his hands and feet from inservice frostbite or cold injuries.  

Accordingly, service connection for arthritis of the hands and feet, to include as due to cold injuries is not warranted.  

A dental disorder, claimed as problems with gums and teeth

As to his dental claim, the Veteran testified that during service he had problems with his teeth and gums.  Page 27.  During service he had two toothaches, for which he had fillings but he could not recall which teeth had been so treated.  Pages 27 thru 30.  After service he had gone to VA in 1971 and over the course of time VA had extracted his teeth.  Pages 27 thru 32.  

Records of the West Haven, Connecticut VA Medical Center were obtained for 1987, 1988, and 1989.  These show that on March 23, 1987 the Veteran was seen at a VA Ophthalmology clinic for right eye complaints, for which he had had a similar episode 15 years ago of undetermined etiology.  

Records of the West Haven VA Medical Center show that later, in April 1987 the Veteran was noted to have had a recurrent form of uveitis which had been limited to the right eye, and for which he had workups at Yale that had been negative.  His last episode began in March 1987 for which he had been given steroids.  His medical history was negative except for recurrent tooth infections, and a history of abscesses.  After an examination of his eyes it was felt that his form of uveitis might be secondary to chronic teeth infections.  Later in April 1987 he was seen at a VA dental clinic when it was noted that he had a complaint of getting abscesses on his right side which would spontaneously break and drain.  He had no allergies or sensitivities but took medication for uveitis.  On examination he had several teeth missing.  Also, extreme caries was noted on the right 2nd molars, the 1st premolar and left cuspid.  All three teeth exhibited varying degrees of periapical abscess formation, particularly the right 2nd molar.  X-rays revealed a moderate amount of periodontal bone loss in all the remaining maxillary and mandibular teeth.  The assessments were extreme caries with periapical abscess formation, and moderate alveolar bone loss.  The Veteran was informed that removal of the teeth due to abscesses could not guarantee that his uveitis would resolve.  However, due to the infections the teeth should be removed.  Later that month, he had three teeth extracted.  

On VA dental examination in July 2017, by a VA dentist, it was reported that the Veteran denied having had traumatic injury to the mouth or teeth while in military service.  He did not remember any details about losing his teeth other than having all the remaining ones extracted at one time.  The Veteran did not have any of the following dental or oral conditions: mandible, including anatomical loss or bony injury (not due to edentulous atrophy or periodontal disease); maxilla, including anatomical loss or bony injury (not due to edentulous atrophy or periodontal disease); teeth, including anatomical loss or bony injury leading to loss of any teeth (other than that due to the loss of the alveolar process as a result of periodontal disease); and osteomyelitis of the jaw.  

The examiner stated that the Veteran was fully edentulous (without teeth).  He reported wearing full maxillary and mandibular dentures but did not bring these to the current examination.  There was no evidence of any service-connected dental disability.  

Analysis

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of the body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2017).  

The Veteran asserts that he is entitled to service connection for a dental disability, specifically extraction of his teeth.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth", see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  

There is no allegation of dental trauma in service.  There is no evidence or even allegation of any damage to his maxilla (upper jaw bone) or mandible (lower jaw bone), or of any other impairment involving the mandible, ramus, or maxilla, during service.  Rather, there is evidence of dental caries and abscesses which occurred many years after the Veteran's active service.  At least some of the Veteran's teeth were removed by VA as a prophylactic measure against any worsening of uveitis.  

Further, the Board notes that a determination that these particular dysfunctions, as opposed to dental disability more generally, are currently manifest is a medical determination that must be made by a specialist with medical or dental training.  As the Veteran has not been shown to have such training, he is not competent to provide a diagnosis or an opinion as to etiology.  See 38 C.F.R. § 3.159(a)(2) (2017).  Accordingly, his lay opinion as to the current claim has no probative value.  

In light of the evidence discussed above, the Board finds that the probative evidence of record does not show that trauma or disease caused loss of substance of the body of the maxilla and mandible resulting in his loss of teeth.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   

Hypertension, claimed as high blood pressure

VAOPT records show that in January 1987 the Veteran complained of headaches.  His blood pressure was 143/92.  In March 1987 his blood pressure was 138/83.  In December 1987 his blood pressure was 160/84.  

Records of the West Haven, Connecticut VA Medical Center were obtained for 1987, 1988, and 1989.  These show that on March 23, 1987 the Veteran was seen at a VA Ophthalmology clinic for right eye complaints.  His personal medical history was negative for, in part, hypertension. 

Records of the West Haven VA Medical Center show that April 1988 it was noted that on examination the Veteran had no evidence of left sided congestive heart failure.  His blood pressure was 150/90.  It was felt that he most likely had venous insufficiency.  

Entered into Virtual VA on March 31, 2015 are VA electronic (CAPRI) records from Hackensack, New Jersey from January 2, 2008, to August 4, 2014.  These show that on September 25, 2008, the Veteran's problem list included, as relevant: essential hypertension, "05/15/2001."  

Entered into Virtual VA on January 15, 2016 are VA electronic (CAPRI) records from VA facilities at East Orange and Hackensack, New Jersey from June 16, 2014, to October 28, 2015.  These show that on July 14, 2014, his noted Problem List was chronic kidney disease, unspecified, "09/07/2010;" and essential hypertension, "05/15/2001."  

The Veteran testified that he could not remember when he had first been diagnosed as having hypertension.  Page 50.  He had been told during service that he had high blood pressure.  Page 51.  However, he also testified that he had first noticed having had elevated blood pressure readings about 14 years ago.  Page 51.  As to the cause of his hypertension he testified "where else could I have got the nervousness or anything else that I am dealing with?"  Page 51.  He was not sure if his current hypertension was due to his inservice frostbite.  Pages 51 and 52.  

On VA examination in July 2017 by a VA staff physician the Veteran's electronic records, including medical records, were reviewed.  It was reported that the Veteran had hypertension which had been diagnosed in 2010.  It was noted that the Veteran had not been diagnosed with or treated for hypertension during service.  After leaving service, he was found to have elevated blood pressures and was started on treatment with Amlodipine.  He denied any vascular or cardiac complications.  On examination the Veteran's current blood pressure readings were 110/50, 112/54, and 116/60, for an average blood pressure of 112/54.  

The examiner opined that the Veteran's hypertension was less likely related to military service.  There was no evidence that he was diagnosed with or treated for the condition during service, or within 1 year of leaving service.  The hypertension occurred long after leaving service.  The Veteran now had essential hypertension, which was a common condition found in the general population; and its etiology was idiopathic.  


Analysis

The Board acknowledges that the Veteran testified that he had been told during service that he had high blood pressure.  However, he also testified that he could not remember when he had first been diagnosed as having hypertension, and that he had first noticed having had elevated blood pressure readings about 14 years ago.  This would only antedate his hypertension to about 2002.  While there is evidence that it was diagnosed in 2001, it must be noted that his blood pressure readings in 1987 were within normal limits except for a single, isolated and only slightly elevated diastolic reading of 92.  However, in 1987 his medical history was negative for having had hypertension.  It is not until the next year, in 1988, that he had a borderline blood pressure reading of 150\90.  

At the hearing the Veteran speculated that his hypertension developed during service because he could not think of any other causation and he was unsure if it was due to inservice frostbite.  However, such testimony is, in substance, actually a medical opinion in the guise of lay evidence and, as such, is not competent because the Veteran does not have the education, training or expertise to render a medical opinion concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  38 C.F.R. § 3.159(a)(1) and (2); see also Jandreau v. Nicholson, Id.; and Davidson v. Shinseki, Id. 

In sum, while the Veteran does have hypertension at this time, his lay statements and testimony alone are insufficient to establish that it is related in any manner to his military service; had its onset during service; or is related to any inservice event such as exposure to cold weather.  

Accordingly, service connection for hypertension is not warranted.  

Asthma

VAOPT records of the West Haven, Connecticut VA Medical Center were obtained for 1987, 1988, and 1989.  These show that on March 23, 1987 the Veteran's personal medical history was negative for, in part, chronic obstructive pulmonary disease (COPD).  

VA outpatient treatment (VAOPT) records show that in September 1987 the Veteran complained of coughing and a productive cough.  A sputum culture revealed squamous epithelial cells.  

Records of the West Haven VA Medical Center show that a September 1987 chest X-ray revealed splinting of the right hemothorax with some disk atelectasis above the right diaphragm but no evidence of pneumothorax and no parenchymal consolidation.  A December 1987 chest X-ray revealed the Veteran's lung fields were clear, bilaterally.  

Entered into Virtual VA on January 15, 2016 are VA electronic (CAPRI) records from VA facilities at East Orange and Hackensack, New Jersey from June 16, 2014, to October 28, 2015.  These show that on June 16, 2014, it was noted that the Veteran stated that he had smoked since he was age 13 and could not stop now.  The same VAOPT records show that a January 2015 chest X-ray and follow-up CT scan revealed a left lower lobe lesion which was suspicious for cancer, as well as severe bullous emphysema, and bibasilar bronchiectatic changes.  Pulmonary function testing revealed moderate obstructive lung disease and marked reduction of diffusing capacity.  It was noted that he was a long-time smoker.  Subsequent records indicate that he began radiation therapy for treatment of presumed lung cancer. 

The Veteran testified that he had noted having shortness of breath during service when performing physical training tests and when working outside (in cold weather).  Page 21.  However, when asked when he had first started having issues with breathing he stated "I really don't know."  Page 21.  However, he further testified that during his early inservice training he had had to be in "a gas chamber" and after such testing he had problems with his breathing and asthma.  Pages 23 and 24.  Also, he testified that after service he had continued to have such problems.  Page 26. 

On VA respiratory examination in July 2017 by a VA staff physician the Veteran's electronic records, including medical records, were reviewed.  It was reported that he had been diagnosed in 2015 as having asthma.  

The Veteran described having had gas chamber training during service, and also having been exposed to other fumes.  He denied any respiratory complaint in service, and did not receive any treatment at that time.  Since leaving service, he had complained of dyspnea with exertion.  He stated that he was told that he had asthma.  He also had a significant smoking history, and still smoked 1/2 packs of cigarettes daily.  He was not presently receiving treatment for asthma.   His respiratory condition did not require the use of inhaled medications, oral bronchodilators, or antibiotics.  Chest X-rays in July 2017 had revealed hyperinflated lung parenchyma.  The relevant impression was COPD.  

The examiner opined that the Veteran's respiratory condition with asthma was less likely related to military service and events in service including performing physical training tests, or from any exposure to cold and wet weather or fumes from "gas chamber" training during service, as claimed by the Veteran.  There was no evidence that he had any respiratory condition while in service or within 1 year of leaving service.  His current respiratory condition was at least as likely related to his ongoing and significant smoking history.  

Analysis

In Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2011) the Court upheld the Board's determination that the Veteran's assertion of inservice exposure to gas or chemical lacked credibility because there was no such record of an event in the service records and it was unlikely that he would have been so exposed without being noted in his records; and, so, there was no error in not providing a VA nexus examination.  Here, however, the Veteran has been afforded a VA nexus examination.  The Board further finds that because the service records have been destroyed in a fire that his testimony of gas chamber training cannot be simply rejected.  On the other hand, the Veteran's long history of smoking was found by the VA examiner to be the most probable cause of his current respiratory disability.  Significantly, in this case it is undisputed that the Veteran has emphysema and it is equally clear that emphysema is not inconsistent with disability arising from smoking tobacco products.  

The Veteran's opinion that his current respiratory disability is due to either exposure to cold weather or gas chamber training, as opposed to his decades long smoking of tobacco products is unsubstantiated by any medical opinion.  Rather, the only medical opinion of record relative to causation of his current respiratory disorder essentially ruled out both of these asserted inservice causes as the etiology of his current respiratory disability.  The VA medical opinion stated that there was no evidence of a respiratory condition during service.  However, this comment is not a fatal flaw due to the absence of the Veteran's service medical records inasmuch as the examiner also stated that there was no evidence of respiratory disability within 1 year of leaving service; and even more significantly that there was no clinical evidence, as opposed to the Veteran's recollection years later, of continuous breathing difficulties or respiratory disability until decades after military service and the continued use of smoking tobacco products.  Thus, there is a sound medical basis for the examiner's opinion that the Veteran's current respiratory condition is at least likely related to his ongoing and significant smoking history.  

Accordingly, service connection for asthma is not warranted.

Sinus disorder

Entered into Virtual VA on March 31, 2015 are VA electronic (CAPRI) records from Hackensack, New Jersey from January 2, 2008, to August 4, 2014.  These show that on September 25, 2008, the Veteran's problem list included, as relevant: sinusitis, "06/02/2008."  

On VA examination in July 2017 by a VA staff physician the Veteran's electronic records, including medical records, were reviewed.  It was reported that the Veteran had been diagnosed as having sinusitis and that the date of the diagnosis had been in 1946.  It was reported that the Veteran had a history of recurrent nasal congestion with a feeling of post-nasal drip, which was on and off.  There had been no nasal injury and he had not required any treatment, including no antibiotics and not having had nasal surgery.  

The examiner stated that the Veteran had maxillary sinusitis, with nasal congestion, off and on, with occasional difficulty breathing.  It was reported that a July 2017 CT scan had revealed polyps or retention cysts in both maxillary sinuses, with partial obstruction of the right osteomeatal complex.  It was also reported that there was mild ethmoidal sinus disease.  The examiner stated that the Veteran had a history of non-incapacitating nasal sinusitis with no nasal injury which required no treatment. 

Because there was no direct response to the matter of whether the Veteran's sinusitis was related to military service, an addendum opinion was obtained in October 2017 from the examining VA physician.  In that addendum opinion it was stated that after a review of the Veteran's electronic records and the prior examination report that the Veteran's maxillary sinusitis was less likely than not due to active military service.  The rationale was that the Veteran had not required treatment.  

Analysis

The 2017 examining physician did not state the source of the information that the Veteran's sinusitis had been diagnosed in 1946.  However, inasmuch as there are no STRs or other clinical records until decades after service, and none of these even remotely suggest that sinusitis had its onset during service in 1946, the only source for this information could have been from the Veteran himself.  Subsequently, in concluding that the Veteran's sinusitis was less likely as not related to his military service the 2017 VA examiner essentially rejected the clinical history related by the Veteran.  The Board concurs with this inasmuch as if exposure to cold weather or having had gas chamber training had been sufficient to cause the sinusitis it would be expected that the Veteran would have sought treatment at a time prior to when the evidence now shows that it first manifested, which is a point in time decades after his military service.  

Accordingly, service connection for sinusitis is not warranted.  

ORDER

Service connection for arthritis of the hands and feet, to include as due to cold injuries; a dental disorder, claimed as problems with gums and teeth; hypertension, claimed as high blood pressure; asthma; and a sinus disorder, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


